Citation Nr: 9925741	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-14 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active military service from July 1960 to May 
1963.

In August 1964, the veteran was informed that his claim for 
service connection for a right knee injury was denied because 
he failed to report for an examination.  No rating decision 
was issued.

An April 1998 rating decision of the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim for service connection for a 
left knee condition.  In his notice of disagreement, the 
veteran explained that with the passing of time, he was 
confused as to exactly which knee was injured and treated in 
service; that the claim he presented for a left knee 
condition was in error and he was seeking to correct this; 
and that he was claiming service connection for residual 
damage to his right knee.  The veteran noted that he has been 
receiving treatment for degenerative changes in both knees.  
In his substantive appeal, the veteran raised the issue of 
secondary service connection for a left knee condition, due 
to the residual damage to his right knee.  This issue has not 
been adjudicated by the RO and is referred to the RO for 
appropriate action.  The Board notes that, if the veteran's 
present appeal is not granted, there would be no legal basis 
for entitlement to secondary service connection under 
38 C.F.R. § 3.310(a).

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision which denied the 
veteran's claim for entitlement to service connection for 
osteoarthritis of the right knee.


REMAND

On VA examination of the right knee in October 1998, the 
examiner noted that bursitis had been documented in service.  
The examiner also noted that the veteran's right knee 
disability required further diagnosis and follow-up with an 
orthopedic surgeon.  X-rays of the veteran's right knee 
revealed degenerative arthritis involving the medial 
compartment of the femorotibial joint.  Although the examiner 
had been requested to comment on the relationship, if any, 
between the veteran's current right knee disability and the 
bursitis noted in service, the examiner did not do so.  An 
opinion as to the relationship was authored by a nurse 
practitioner.  There is no indication in the claims folder 
that the nurse practitioner has any expertise in orthopedics.  
Accordingly, further development for clarification of medical 
evidence is indicated. 

In addition, a review of the record shows that the veteran has 
been awarded Social Security benefits.  The record is unclear 
as to whether the veteran receives Social Security benefits 
due to his disabilities or his age.  If Social Security 
benefits have been awarded based on disability, including of 
the right knee, that evidence supporting the decision may have 
bearing on the veteran's claim of service connection, and must 
be considered.  The United States Court of Appeals for 
Veterans Claims (Court) in Lind v. Principi, 3 Vet. App. 493, 
494 (1992) has held that when the VA is put on notice of the 
existence of Social Security Administration (SSA) records, the 
VA must obtain those records before proceeding with the 
appeal.

In view of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should ascertain whether the 
veteran's Social Security benefits are 
based on age or disability and, if the 
latter, obtain copies of the 
determination and of any medical records 
on which the award was based.

2.  After the above development is 
completed, the veteran's claims folder 
should be forwarded to a VA specialist in 
orthopedics for review and an opinion as 
to:

(a) Whether it is at least as likely 
as not that the veteran's 
osteoarthritis is related to the 
bursitis noted in service, and/or 

(b) Whether it is at least as likely 
as not that the veteran's injury in 
service contributed to his 
development of arthritis in the 
right knee.

The reviewing orthopedist should provide 
an explanation of the rationale for any 
opinion given. 

3.  The RO should then review the 
veteran's claim for service connection 
for osteoarthritis of the right knee.  If 
it remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action 
unless he is notified, but may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


